Title: From John Adams to James McHenry, 5 May 1800
From: Adams, John
To: McHenry, James



Sir
Philadelphia May 5th, 1800

I have read with attention, and duly considered, your letter of the 1st. of this month, and all the papers inclosed with it, and am of opinion that the public interest, and service requires that the proposed site and Ore be purchased at the best terms, which can be obtained, and a National Foundry for casting Cannon, shot and shells established, and I authorize you, in conjunction with the Secretary of the Navy, to execute this business as soon as possible.


Signed,John Adams